Fourth Court of Appeals
                                San Antonio, Texas
                                      January 8, 2020

                                    No. 04-19-00714-CV

    THE STATE OF TEXAS ex. rel. Todd A. Durden, In His Official Capacity as County
                                   Attorney,
                                  Appellants

                                             v.

  James T. 'Tully' SHAHAN, In His Official Capacities as County Judge; Mark Frerich, In His
 Official Capacity as County Commissioner; Joe Montalvo, In His Official Capacity as County
 Commissioner; Dennis Dodson, In His Official Capacity as County Commissioner; Tim Ward,
 In His Official Capacity as County Commissioner; Kinney County Commissioners Court and
                                      Kinney County,
                                        Appellee-s

                 From the 63rd Judicial District Court, Kinney County, Texas
                                    Trial Court No. 4845
                          Honorable Sid L. Harle, Judge Presiding


                                      ORDER
       Appellees have filed a motion to dismiss. Appellant is ORDERED to file a response to
the appellees’ motion on or before January 21, 2020.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court